 RETAIL STORE EMPLOYEESUNION LOCAL 428431bar employeesbe orbecome membersof Local 770,asa condition of employment pursuant to theprovisions of the foresaid agreementwith that Union.The lawdoes not require us,however, togive up or tovarythe wages,hours,seniority,or other workingconditions now in effect by reasonof said contract.WE WILL NOT contribute support toLocal 770, or toany other labor organization of our employees.WE WILL NOT encourage membershipin Local 770,or in any other labor organization,by conditioning thehire or tenure of employmentor anyterm or conditionof employment upon membership in, affiliation with,or dues paymentsto any suchlabor organization,except as authorizedby Section 8(a)(3) of theNationalLaborRelations Act, as amended.WE WILL NOTinany like or related mannerinterferewith,restrain,or coerceemployees in theexercise of their rights guaranteedin Section 7 of theAct.All employeesare free to become or to remain, or torefrain from becoming or remaining,members of theabove-named labor organizationor any other labororganization.DatedByFOOD EMPLOYERSCOUNCIL,INC. BY AND ON BEHALF OFTHRIFTIMART,INC.; GREATA.& P. TEACO.; CRAWFORDSTORES;LUCKYSTORES,INC.; HUGHES MARKETS;VON'S GROCERYCO.; ANDSAFEWAY STORES, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegional Office,10th Floor,Bartlett Building,215 West Seventh Street,Los Angeles,California 90014,Telephone 688-5840.APPENDIX BNOTICE TO ALL SNACKBAR EMPLOYEESOF THRIFTIMART,INC.; GREAT A.&P. TEA CO.; CRAWFORD STORES; LUCKYSTORES, INC.; HUGHES MARKETS;VON'S GROCERY CO.;AND SAFEWAYSTORES, INC.Pursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT give effect to the collective-bar-gaining agreementof April 1, 1964, between FoodEmployers Council, Inc., on behalf of the above-named employers, and ourselves to the extent thatsuch agreement seeks to cover snack bar employeesof employer-members of Food Employers Council,Inc., who are parties to the agreement.WE WILL NOTact as the exclusive bargainingrepresentative of snack bar employees of the em-ployer-members of Food Employers Council, Inc.,who are partiesto the collective-bargaining agree.ment of April 1, 1964, or any extension, renewal, ormodification thereof, unless and until we have beenduly certified by the National Labor Relations Boardas the exclusive representative of said snack baremployees. The law does not require, however, thatany change be made in the wages, hours, seniority,or otheworking conditions now in effect by reasonof that contract.WE WILL NOT cause or attempt to cause FoodEmployers Council, Inc., or its employer-memberswho are parties to the collective-bargaining agree-ment of April 1, 1964, to discriminate against snackbar employees by conditioning their hire or tenureof employment or any term or condition of employ-ment upon membership in, affiliation with, or duespayments to Local 770, except as authorized inSection 8(a)(3) of the National Labor Relations Act,as amended.WE WILL NOT in any like or related manner re-strainor coerce the snack bar employees of the em-ployer-members of Food Employers Council, Inc.,who are parties to the collective-bargaining agree-ment of April 1, 1964, in the exercise of the rightsguaranteed them in Section 7 of the Act.RETAIL CLERKS UNION,LOCAL 770(Labor Organization)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the dateof posting,and must notbe altered, defaced,or covered by any othermaterial.In the eventof any questionconcerning thisnotice orcompliancewithitsprovisions,employeesmaycommunicatedirectly with the Board'sRegionalOffice,10th Floor,Bartlett Building,215 West Seventh Street,Los Angeles, California 90014, Telephone688-5840.Retail Store Employees Union,Local 428,AFL-CIOandRoseC.Wong.Case20-CA-3248.March 16,1967DECISION AND ORDEROn August 26, 1965, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom, and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party and theRespondent filed exceptions to the Trial Examiner'sDecision.The Respondent also filed a brief insupport of its exceptions. The General Counsel filedan answering brief to the Respondent's exceptionsand brief. The California State Council.of Retail163 NLRB No. 46 432DECISIONSOF NATIONALLABOR RELATIONS BOARDClerks, herein called the Council, filed a brief asamicus curiae.'The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.2 TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthis case,3 and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, withthe following additions:The complaint alleges, and the Trial Examinerfound, that by requiring certain of its employees(officeclericalemployees'andfieldrepresentatives)5 to become members of, and paydues, assessments, and fees to, the Respondent inits capacity as a labor organization, and by requiringits office clerical employees to attend its meetings,the Respondent has violated Section 8(a)(1), (2), and(3) of the National Labor Relations Act, as amended.In its exceptions, the Respondent contends that itis acting solely in its capacity as an employer, andnot as a collective-bargaining agent, when it requiresitsofficeclericalemployeesandfieldrepresentativestobecomemembers.TheRespondentarguesthatconsequentlythisrequirement does not impinge upon the statutoryrights of its employees. It notes that an office clericalemployee working for the Respondent is free tobelong to another union and that where this is thecasetheRespondentvoluntarilycreditstheemployee's dues owed to the Respondent to theextent that dues were paid to the other labororganization. Finally, the Respondent urges that it isnecessary that its employees belong to theRespondent in order that they may "better dischargetheir employee duties and responsibilities...."The record shows that when the Respondentadvertises in the "help wanted" columns of anewspaper for office employees it specifies, "Unionmembership required." An applicant for a job withtheRespondent is given an "Application forEmployment,"which asks,interalia,for theapplicant's "Union Record," including whether hehas been, or is now, a member of a labor union, thename of the union, and the length of membership.After the applicant fills out the job application formhe is interviewed by the Respondent's secretary-treasurer, JamesMcLoughlin,who asks if theapplicant ever belonged to a union, and if not, thereason for not having belonged. McLoughlin theninforms the applicant that he must be a member oftheRespondent to get the job. A successfulapplicant is required to complete an "InformativeReport" which again asks for the employee's presentand former union affiliations.When an applicant is hired, if he is not already amember of the Respondent, he is required to sign astandardapplicationformembership in theRespondent's parent organization, Retail ClerksInternational Association, herein called RCIA. Thisapplication states,inter alia:"I authorize the RetailClerks International Association to represent me forthe purpose of collective bargaining and handlinggrievances, either directly or through such localunion as it may duly designate." Upon becoming amember of the Respondent, the employee must paythe $25 initiation fee required of all union members.At the time of hire, a new employee of theRespondent is also given a copy of the Respondent'sbylaws, and of certain rules pertaining to payment ofdues and schedules of membership meetings, thatare likewise given to all union members. Every newhire is informed that he must attend one meetingeach month, an obligation of all the Respondent'smembers.All of the Respondent's members, including itsown employees, are subject to certain restrictionswith respect to membership in, or support of,anotherorganizationinconflictwiththeRespondent's goals. These restrictions are found insection 44(B)(5) and (11) of the RCIA constitution,which provides that a member shall be subject to"disciplinary action, which may include suspensionor explusion from membership," if the membershall,"Encourage, in any manner or form, theseparationofasubordinatebody from theInternational Association, or become a member orencourage anyone to become a member of any dualor other organization which is antagonistic or inconflict with the objectives, activities and policies orjurisdiction of the International Association...."A union-employer, just as any other employer,may impose on its employees requirementsreasonably related to the proper performance oftheir jobs. Here, for example, a field representative,iOn September 21, 1965, permission was granted the Councilto participate in the instant case as amicuscuriae2The Trial Examiner refused to allow the Charging Party toadduce evidence that her discharge was a violation of Section8(a)(3) and (1) of the Act The Charging Party has excepted to thisruling of the Trial Examiner As the complaint did not allege thatthe discharge violated the Act, we find no merit in this exception9On October 25, 1965, the Respondent filed a request for oralargument before the Board. The Respondent's request is herebydenied as the record, including the exceptions and briefs,adequately presents the issues and positions of the parties4 In its brief, the Respondent notes that two office clericalemployees,Amanda Honeywell and Helen Bogard, are,respectively,second vice president and recorder of theRespondent and, in their capacity as officers of the Respondent,are niembers of the Respondent's executive board, which passesupon the hiring and discharges of the Respondent's organizers,and makes important policy decisionsWe find that they aremanagerial personnel and not employees within the meaning oftheBoard'sdecisionsSeeRetail Store Employees Union,Local 444,Retail Clerks InternationalAssociation,AFL-CIO,153NLRB 252,In7, RetailStoreEmployeesUnion,Local 880, RetailClerks International Association,AFL-CIO, 153NLRB 255, fn 9SThe record shows that the field representatives performduties and have responsibilities similar to those of the organizersinRetailStoreEmployees Union, Local 880,RetailClerksInternational Association,supraFor the reasons stated in thatDecision, and by the Trial Examiner in his Decision herein, wefindwithout merit the contentions of the Respondent and theCouncil that the field representatives are managerial personnel RETAIL STORE EMPLOYEES UNION LOCAL 428433in conducting the Respondent's business, might beasked to explain how the Respondent functions as acollective-bargaining representative, or why it isdesirable for workers to organize. It is clearly properfor the Respondent to be concerned about not hiringemployees who do not adequately understand oragree with the Respondent's general goals as well asitsspecificmethods of operation and ways ofachieving its goals to the extent such understandingis necessary for the performance of their duties.6 Wedeem it not unreasonable, therefore, for a union-employer normally to require its employees to attenditsmeetings and fulfill certain other obligations ofregular union membership.' Indeed, in this senseand because of the undesirability ofa per serule inthis critical area of labor relations, we believe that aunion-employer's requirement that its employeebelong to it, pay dues, fees, and assessments to it,and attend its meetings need not, in and of itself,violate the Act.Butsuchconcernfortheemployees'understanding of its operations does not relieve theunion-employer of what we believe to be itsobligation to provide appropriate assurances to itsemployees that none of their rights under the Act isintended to be abridged when they are required tobecome its members. Particularly where, as here,the employees are required to fulfill a variety ofobligations as members, it is important that a union-employer affirmatively advise its employees of theirright to engage in concerted activities unaffected bythese membership requirements. In other words, webelieve that a union-employer must state positivelythat its requirements of membership, and thevarious attendant obligations, are imposed only as anecessary part of the employee's job; that the union-employerdoesnotpropose to represent itsemployee-members for the purposes of collectivebargaining or the adjustment of grievances; that itsemployees are free to join another labor organizationin order to exercise their statutory rights; and thatwhere a majority of its employees do choose suchother labor organization the union-employer willbargain with it, upon request.The Respondent has given no assurances herethat its employees' statutory rights will not beabridged. Rather, it is apparent that the Respondenthas created a situation where its employees will beleftwith the impression that the Respondent isimposing limitations on their rights to engage inconcertedactivities-limitationswhichareproscribed by the Act. Thus, the forms the jobapplicant is required to complete, and particularlythe application for membership which authorizes theInternational or any designated local to act ascollective-bargaining agent, as well as the variousobligations imposed upon the employees that aresimilarly required of all the Respondent's members,create the impression that the employees are beingrequired to forego selecting any other labororganization as their collective-bargaining agent.Further, an employee is necessarily restrained in theexercise of his right to join any union, because as hisemployer the Respondent could give the above-quoted section 44(B) from the RCIA constitution abroad interpretation and discharge him because ofhismembership in or selection of another union forpurposes of collective bargaining. And, as to thefield representatives, we note that the Respondent'ssecretary-treasurer admitted at the hearing, "Wewould object strenuously to any form of a union, asfar as ... field representatives are concerned."8As evidence of its intention to safeguard itsemployees' rights under the Act, the Respondent atthe hearing claimed that its policy is to permit itsoffice employees to join another labor organizationand to credit dues paid to the other union againstthose owed to the Respondent. We note, first, thatthe Respondent provides no such encouragement forits field representatives. If they joined another uniontheRespondentadmittedly"wouldobjectstrenuously." Second, the record does show that afew office clericals were members of the OfficeEmployees International Union (AFL-CIO), hereincalled OEIU, prior to the time they were employedby the Respondent and continued their membershipintheOEIU after they were hired by theRespondent. This fact, however, certainly does notprove that the membership and other requirementsimposed by the Respondent upon its employeeswere wholly devoid of any tendency to restrain theemployees in the exercise of their Section 7 rights.Indeed, the record indicates that, at the time of thehearing, no employee was exercising such rights bybeing a member of any union other than theRespondent or by engaging in any other form ofunion activity."CfBlue Flash Express, Inc,109 NLRB 591;American Book-StratfordPress,Inc,80 NLR B 914, 915.See alsoWhiten MachineWorks,100 NLRB 279, 291The courts have recognized that an employer's imposition ofcertain requirements on its employees sometimes must be viewedas separate and apart from the proscriptions in the Act As wasaptly stated by the SupremeCourt inN L RB. v LocalUnionNo1229,InternationalBrotherhoodof ElectricalWorkers(JeffersonStandard Broadcasting Company),346U S 464,472-473.There is no more elemental cause for discharge of anemployee than disloyalty to his employer It is equallyelemental thatthe Taft-Hartley Act seeks to strengthen,rather than to weaken,that cooperation,continuity of serviceand cordial contractual relation between employer andemployee that is born of loyalty to their common enterpriseCongress,while safeguarding,in§ 7, the right ofemployees to engage in "concerted activities for the purposeof collective bargaining or other mutual aid or protection,"didnotweaken the underlying contractual bonds andloyalties of employer and employeeSee, also,N L R B v International Ladies'Garment Workers'Union,AFL-CIO(Slate Belt Apparel Contractors'Assn),274 F 2d376 (CA 3).9The Board has previously held that when a similar policystatement was conveyed in a letter to the employees affectedthereby,this violated Section 8(a)(1) of the Act.See Retail ClerksInternational Association,AFL-CIO,153 NLRB 204, 231 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, we recognize that in certaincircumstances a union, when acting as an employer,may impose upon its own employees obligationssimilar to those required of its members.' Thebusiness needs of a union must, however, beaccommodated to the freedom of its employees toexercise their rights under the Act, for it is now wellsettled that "when a labor union takes on the role ofan employer, the Act applies to its operations just asitwould to any other employer."10 For the reasons,and in the circumstances, detailed above, we agreewith the Trial Examiner that the Respondent hasviolated Section 8(a)(1), (2), and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardherebyorders"thattheRespondent,RetailStoreEmployeesUnion,Local 428,AFL-CIO,itsofficers,agents,andrepresentatives,shall:1.Cease anddesist from:(a)Requiring any of its employees,as a conditionofemployment,tobecomemembers of theRespondent in its capacity as a labor organizationunless suchmembership is necessary to theperformance of the employee'sduties and unlesseach such employee is first given assurances that(1) therequirements of such membership areimposed only as a necessary part of the employee'sjob; (2) Local 428 does not propose to represent itsemployees for the purpose of collective bargaining oradjustment of grievances;(3) its employees are freeto join another union;and (4)if a majority of itsemployees in an appropriate unit do designateanother union as their bargaining representative,Local 428 will bargain with that union.(b)Requiring any of its employees, as a conditionof employment,topaydues, assessments, andinitiation fees to the Respondent in its capacity as alabor organization,unless union membership isrequired pursuant to (a) above.(c)Requiring any of its office clerical employees,as a condition of employment,to attend meetings oftheRespondent held in its capacity as a labororganization,unless such attendance is necessary tothe performanceof the employee'sduties, unlesseach such employee is first given the assurance thatthe attendance requirement is imposed only as anecessary part of the employee's job, and unless heisalso given the positive assurances in (a)(2) -(a)(4)above.(d)Encouraging membership in the Respondentby engaging in any of the above conduct from whichit is ordered to cease and desist, or in any like orrelatedmanner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization, to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, or to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rights may be affected by anagreement requiringmembership in a labororganizationotherthantheRespondentasauthorized in Section 8(a)(3) of the National LaborRelations Act, as amended.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Reimburse all present and former employeesof the Respondent who were not members of theRespondent in its capacity as a labor organization atthe time they were hired by the Respondent in itscapacity as an employer, and whose employmentbegan on or after February 29, 1964, for all dues,assessments, and initiation fees paid to theRespondent in its capacity as a labor organization, inthe manner and to the extent set forth in the sectionof the Trial Examiner's Decision entitled "TheRemedy."(b)Post at its offices and meeting halls in SanJose,California,andelsewherewithinthegeographic jurisdiction of the Respondent, copies ofthe attached notice marked "Appendix."12 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly served uponthe Respondent, shall be posted by the Respondentimmediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestoemployeesand to members arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to complyherewith.'With respect to attendanceat union meetings,we note thatthe Trial Examiner limited his unfair labor practice findings to thioffice clerical employees,recognizingthat in order for theRespondent to function properly it might be necessary for theRespondent to require its field representatives to attend suchmeetings10Office EmployeesInternationalUnion, Local 11 v N L R B ,353 U S 313 See alsoOregon Teamsters' Security Plan Office,119NLRB 207,SeafarersInternationalUnion of North America,Great Lakes District,138 NLRB 1142.11In the section of the Trial Examiner's Decisionentitled "TheRemedy," the Trial Examiner proposedtorecommendreimbursement of all former and present employees who were notat the commencement of their employment by the Respondentmembers of the Respondent We construe this to mean that onlythosepresent and former employees not members of theRespondent in its capacity as a labor organization at the time theywere hired by the Respondent in its capacityas anemployer willbe reimbursed for dues, assessments,and initiation fees11 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " RETAIL STORE EMPLOYEES UNION LOCAL 428435APPENDIX8(a)(3) of the National Labor Relations Act, asNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuatethe policiesof theNational Labor Relations Act, asamended,we herebynotify our employees that:WE WILL NOT require any of our employees,as conditions of employment,to become andremainmembers of Retail Store EmployeesUnion,Local 428,AFL-CIO,or to pay dues,assessments,and fees to Retail Store EmployeesUnion, Local 428,AFL-CIO,or to do any of theabove,unlesssuchmembershipandmembership obligations are necessary to theperformance of the employee'sduties andunless each such employee is first givenassurances that(1) the requirements of suchmembership are imposed only as a necessarypart of the employee's job; (2)Local 428 doesnot propose to represent its employees for thepurpose of collective bargaining or adjustmentof grievances; (3) our employees are free to joinanother union;and (4)ifamajority of ouremployees in an appropriate unit designateanother union,we will bargain with that union.WE WILL NOT require any of our officeclericalemployees,asaconditionofemployment,to attend membership meetings ofRetailStoreEmployeesUnion,Local 428,AFL-CIO,unless such attendance is necessaryto the performance of the employee's duties andunlesseach suchemployeeisfirstgivenassurances that(1) thisrequirement is imposedonly as a necessary part of the employee's job;(2) Local 428 does not propose to represent itsemployeesforthepurposeofcollectivebargaining or adjustment of grievances;(3) ouremployees are free to join another union; and(4) ifamajority of our employees in anappropriate unit designates another union, wewill bargain with that union.WE WILL NOT encourage membership of ouremployees in Retail Store Employees Union,Local 428,AFL-CIO,by engaging in any of theabove conductfromwhichwe have beenordered to cease and desist,or in any like orrelatedmanner interferewith,restrain,orcoerce our employees in the exercise of theright to self-organization,to form,join,or assistany labor organization,to bargaincollectivelythrough representatives of their own choosing,or to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection,or to refrain from any or allsuch activities,except to the extent that suchrightsmay be affected by an agreementrequiring membership in a labor organizationother than Local 428,as authorized in Sectionamended.WE WILL reimburse all our present andformer employees whose employment began onor after February 29, 1964,and who were not atthe time they commenced their employmentmembers of Retail Store Employees Union,Local 428,AFL-CIO,for all dues,assessments,and fees paid to Retail Store Employees Union,Local 428,AFL-CIO,together with interest atthe rate of 6 percent per annum.RETAIL STOREEMPLOYEES UNION,LOCAL 428,AFL-CIO(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California, Telephone 556-6724.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,Trial Examiner: Upon a charge filedon August 28, 1964, by Rose C. Wong, an individual, theRegional Director of the National Labor Relations BoardforRegion 20, on January 11, 1965, issued a complaintdesignatingRetail Store Employees Union, Local 428,AFL-CIO, as Respondent and alleging violations ofSection 8(a)(1), (2), and (3) of the Act. In its duly filedanswer, Respondent admitted certain allegations of thecomplaint but denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held before me at SanFrancisco, California, on April 20, 1965. All parties wererepresented at the hearing and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs with me.' Theparties waived oral argument, and on June 1, 1965, theRespondent and the General Counsel filed briefs with me.IOver objection of counsel for Respondent, counsel forRose C Wong, the Charging Party, was permitted to enter anappearance and to participate in the hearing At the hearing,counsel for the Charging Party sought leave to call Rose C Wongas a witness for the purpose of adducing testimony with respect toher discharge, which she alleged in her August 28, 1964, charge tohave been unlawful in violation of Section 8(a)(1) and (3) of theAct Counsel for Charging Party was denied permission to adducethe testimony on the ground that such testimony was irrelevantunder the issues framed by the pleadings Additionally,documentary evidence offered in evidence by the counsel for theCharging Party in support of the same contention was similarlyrejected on the identical grounds295-269 0-69-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of the entire record2 and the briefs ofthe parties,and upon my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE OPERATIONS OF THE RESPONDENTRespondent is, and has been at all times materialherein,a local union affiliated with the Retail ClerksInternational Association,AFL-CIO.Its principal office islocated at San Jose,California,where it is,and has been atall times material herein,engaged in the representation ofitsmembers in collective bargaining with variousemployers concerning wages, hours, and other terms andconditions of employment of their employees.Pursuantthereto,Respondentmaintainscollective-bargainingagreements with employers, including Safeway Stores,Inc.,Broadway-Hale Stores,Lucky Stores,and PurityStores, engaged in retail sales operations.In the course ofitsoperations,Respondent collects dues, fees, andassessmentsfrom itsmembers and annually, inconnectionwith its operations,transmitsmore than$50,000 to offices of Retail Clerks InternationalAssociation,AFL-CIO,inWashington, D.C.Safeway Stores,Inc.,Broadway-Hale Stores, LuckyStores, and Purity Stores each annually receive more than$500,000 from retail sales of their products or services, andannually purchase and receive products valued in excessof $10,000 from suppliers outside the State of California, orfrom suppliers within the State of California who obtainsuch products from outside the State of California.During the calendaryear1963, in the course of itsoperations,Respondent had total receipts exceeding$500,000.Upon these admitted facts I find that at all timesmaterialhereinRespondent has been an employerengaged in commerce and in an operation affectingcommerce within the meaning of Section 2(6) and(7) of theAct.II.THELABOR ORGANIZATION INVOLVEDRetail Store Employees Union,Local 428,AFL-CIO,the Respondent,admits it is a labor organization within themeaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that at all times material since onor about March 1, 1964, the Respondent,as a condition ofemployment,has required its office clerical employees,field representatives,and business representatives tobecome members of Respondent in its capacity as a labororganization,and to pay to Respondent dues, assessments,and initiation fees required of members of Respondent inits capacity as a labor organization.The complaint furtheralleges that since on or about thesamedate, and at alltimes material herein,the Respondent,as a condition ofemployment,has required its office clerical employees toattend Respondent'smeetings held in its capacity as alabororganization.The General Counsel makes nocontention that the Respondent violatestheAct byrequiring business representatives and field representa-tives to attend union meetings, conceding that theirattendancemay benecessary for them to properly performtheir duties as employees.The Respondent admits that in its capacity as anemployerit requires its office clerical employees,businessrepresentatives,and field representatives to become andremain members of Respondent,to pay initiation fees anddues, and to attend its meetings,but denies that it does theacts charged in the complaint in its capacity asa labororganization.Additionally,theRespondent contends that its fieldrepresentatives and business representatives,as staffmemberswho participate in the formulation anddeterminationof policy oftheUnion,aremanagerialpersonnel,and not employees within the meaning of theAct.A.TheRespondent Its Structure,Personnel, andPurposesThe credited testimony of James McLoughlin andsupporting documents of record reveal that Respondent isaffiliated with the Retail Clerks International Associationand its jurisdiction encompasses the geographical area ofSanta Clara County, California, and the southern portionsofSan Mateo County.TheRespondent representsemployees employed in a variety of retail establishments,includingfood,liquor,bakery,candy,department,discount,shoe, clothing,furniture,and appliance stores. Ithas approximately 5,200 members and approximately 425collective-bargaining agreements covering approximately600 stores.James P. McLoughlin is the Respondent'sprincipalexecutive officer and serves in the capacity of secretary-treasurer,an elective office. In addition to McLoughlin,the Respondent has nine other officers elected at large,including a president,first vice president, second vicepresident,and lesserofficers,including a businessrepresentativeA anda business representative B, inwhich positions Victor Lazzaro and William Tupper arethe present incumbents.The Respondent has a 25-member executive boardwhose membership is comprised of the 10 elected officersof theLocal,10 elected d'strict representatives to theexecutive board and 5 additional members. Section 9,articleVI, of theRespondent's bylaws provides as follows:All power ofthe Union resides in the members. TheExecutive Board shall be the highest governing bodyof the Unionin all mattersof policy.Its decisions shallbe subject to the approval of the membership.Additionally,theRespondent'sbylaws provide theexecutive board shall meet at least once each month.Section 11,article VI,of the Respondent'sbylawsprovides further as follows:The Executive Board shall conduct the affairs of theUnion between membership meetings,shall approveexpenditures other thra current expenses togetherwith the Trustees,shall act as a trial committee incaseswhere the trial procedure provided byArticleXIII is waived by a member charged, shallexamineand recommend to the membershipconcerning all applications for membership, shallemploy such persons as may be needed by the Unionfor the transaction of its business,and shall attend toallmatters referred to it by the membership.2The Respondent filed with the Trial Examiner a motion tocorrectionsAccoidingly,the transcript of the hearing has beencorrect the transcript dated May 29, 1965, wherein it was assertedcorrectedthat counsel forthe GeneralCounsel concurred in the proposed RETAIL STORE EMPLOYEES UNION LOCAL 428437Additionally,section 12,article VI,of the bylawsprovides that:Allactionsof the Executive Board shall becommunicated to district meetings in the form ofminutes signed by the Recorder. These minutes shallbe read at the next regular or special membershipmeeting of each district and the recommendations ofthe Executive Board shall be discussed and votedupon seriatim.When a majority of the memberspresent at such a meeting have voted concurrence inany action of the Executive Board, their vote shall berecordedand transmittedto the Secretary-Treasurer,who will then record a vote of concurrence for eachmember in good standing resident in that district.When a majority of the total membership in the Unionhas, in this manner, been recorded as votingconcurrence in any action of the Executive Board,that action shall become binding upon all members inall districts of the Union.Foradministrativepurposes,thegeographicaljurisdiction of the Union is divided into four districts, threeof which are represented by an elected trustee and twoelected members of the executive board, and the third ofwhich, the central district embracing San Jose, California,is represented by two elected trustees and four electedexecutive board members. The Union has 11 electeddelegatesat large to the Central Labor Council ofSanta Clara County; 3 of the Central Labor Council andCommittee on Political Education of San Mateo County; 4totheCommitteeonPoliticalEducationofSanta Clara County; and 6 to the California State Councilof Retail Clerks.With respect to the individuals designated as delegatesto variousorganizationsand committees of the Union,section 14 of the Respondent's bylaws provides that,"[d]elegates shall represent the Union in meetings ofbodies to which theyare sent,subject to any specialinstructionby themembership."Secretary-Treasurer McLoughlin defined the businessof the Union as:The business of the Union is to organize employees inretail stores, negotiate contracts for them, enforce thecontract to see to it that the members get all of theconditions that they are entitled to under thecollective bargaining agreement and, of course, thatmeans taking up grievances in order to do that.He further defined the purpose of the Union as follows:The purpose is to bring the benefits of collectivebargaining to retail employees, to establish wages,hours, working conditions, and we also establish anumber of fringe benefits that the employees receive,which are a little separate and apart from wages andhours.B. Business Representativesand FieldRepresentativesAt times pertinent herein, as revealed by the creditedtestimony of James McLoughlin and documents inevidence, the Respondent had in its employ 2 businessrepresentatives,Messrs. Lazzaro and Tupper; 4 fieldrepresentatives; approximately 14 full-time and 1 part-time office clerical employee; and a dispatcher. TheRespondent is party to no collective-bargaining agreementcovering the wages, hours, or terms and conditions ofemployment of these individuals. The parties stipulated atthe hearing that the duties and responsibilities of thebusiness representatives and field representatives wereand are identical, however, the evidence establishes thatbusiness representatives,unlike field representatives, aremembers of the Respondent's executive board and vote onmatters before the board.3In the performance of their duties, Secretary-TreasurerMcLoughlin credibly testified the business representativesand field representatives visit stores; process grievancesofmembers;engage in organizational activities amongemployees in the retail industries;conduct organizationalmeetings;instruct pickets in the performance of theirassignedtasks;participateincollective-bargainingnegotiations as bargaining committee members; attendstate labor commission,unemployment,disability andworkman compensation hearings; and perform othernecessary miscellaneous servicesfor thewelfare and inthe interest of members of the Union.The business representatives and field representativesare under the general supervision of Secretary-TreasurerMcLoughlin. They complete daily written reports in whichthey list their activities for the day, and there detail theproblems arising during the course of the day's activities.This information is compiled by a clerical employee inreport form, which reports are considered at the weeklystaffmeetingheldonMondaymorningsattheRespondent's headquarters. The personnel attending thestaffmeetings and participating in the deliberationsthereof are the president, secretary-treasurer, businessrepresentatives, field representatives, and the dispatcher.A composite of the credited testimony of JamesMcLoughlin and Claude Fernandez reveals that at themeeting, in addition to matters of general administrative orhousekeepingnature,problemsordevelopmentsemphasized by the business representatives and fieldrepresentatives in their reports as being significant orimportant are considered. Thus, consideration may begiven to the imposition, continuation or withdrawal ofpicket lines.Additionally,new organizational targets maybe considered and selected, and strategy and procedureswith respect to current organizational efforts, such as theconduct of employee meetings, the filing of representationpetitions, or the filing of unfair labor practice charges maybe discussed. Developments and strategy respectingcurrentor impending contract negotiations may bedeliberated. The filing and processing of grievances anddecisionswith respect to pursuing a grievance toarbitration may come before the staff. Additionally, suchmatters as contribution of union funds to political actiongroups, the expenditure of union money for functions oftheRespondent, or the hire of additional organizingpersonnel may be considered by the staff.With respect to the staffmeetings,Secretary-TreasurerMcLoughlin further credibly testified as follows:The major policy decisions of the staff are referred tothe Executive Board, and they approve them. I do notremember when they have not approved them,becauseit isusually pretty serious or it would not bebefore them.Q. Those recommendations to the staff are subjectto approval of the Executive Board; is that correct?A.Yes, they are.Specifically,McLoughlin further testified credibly thatexpenditures of union funds for purposes nonroutine orJThe General Counselmakes no contentionthat theRespondent'spresidentwho, undertheprovisionsof theRespondent's bylaws, also serves as a business representative isan employee within the meaning of the Act 438DECISIONSOF NATIONALLABOR RELATIONS BOARDunusual in nature must be approved by the trustees inconsultationwith the executive board, and that thosedecisions are referred to the membership. Additionally,staff recommendations with respect to picketing must beapproved by the executive board. Further, Respondent'spresident,Fernandez,crediblytestifiedthatstaffrecommendations for strike action must be approved bythe International Union and that the executive board mustapprove staff recommendations for the hire of neworganizing personnel.The foregoing evidence reveals that the duties andresponsibilities of the individuals employed as businessrepresentatives and field representatives of Respondentare, with the exception of the participation of the businessrepresentativesasvotingmembers of Respondent'sexecutive board, virtually identical, or, at least notsignificantly different from the duties and responsibilitiesof individuals whom the Board has very recently found tobe nonmanagerial employees. SeeRetail Store EmployeesUnion, Local 880, Retail Clerks International Association,AFL-CIO,153 NLRB 255, and cases cited therein at fn. 4.As the Board observed inEastern Camera and PhotoCorp.,140 NLRB 569, 571, citingAmerican Federation ofLabor, etc.,120 NLRB 969, 973, "The Board has definedmanagerial employees as those who formulate, determine,and effectuate an Employer's policies." If the businessrepresentativesandfieldrepresentativesexercisemanagerial responsibility and authority,itisin theirparticipation, first, as members of Respondent's staff; or,with respect to the business representatives, theirparticipation in the deliberative and decisional functionsof the Respondent's executive board. It is clear here, as inLocal880 that "information received and discussed at the[staff]meetings plays a major part in the formation of the[Respondent's] policies." However, the Board has heldthat employees do not necessarily possess managerialstatus because they make recommendations which mayinfluence an employer's policy or business decisions. SeeAmerican Federation of Labor, etc., supra,and cases citedtherein at footnote 9. Moreover, the evidence reveals thatthe staff acts independently and without approval of theexecutive board only in effectuating those activitiesdesigned to achieve the clearly defined policies andobjectives of Respondent, which have been established bypast action and higher authority of the Respondent. Thus,for example, the week-by-week, as well as emergency,decisions made with respect to organizational targets andtechniques, collective-bargainingnegotiations, picket lineactivities, and the like are clearly within the purposes andpolicies of the Respondent as defined in its constitutionand bylaws, and the staff in accordance with its genericrole, merely reaches essentially routine decisions which inits judgment will conduce effectively to the fulfillment ofRespondent's policies and purposes.' Beyond this, asMcLoughlin, Respondent's secretary-treasurer, testified,major policy decisions of the staff are referred to theexecutive board.It is thus clear that in light of the foregoing, consideredinconjunctionwith the Board's recent decision inLocal 880,which,on other elements of the fieldrepresentative and business representativestaffactivity,iswithout significant distinction, Imust reject theRespondent's contention that the field representatives aremanagerial personnel and not employees. I find that thefield representatives are nonmanagerial employees.However, I find, contrary to the General Counsel, thatthe two business representatives, Lazzaro and Tupper, aremanagerial personnel within the meaning of the Board'sdecisions, although I do not and would not predicate thisconclusionon the evidence relating to their staffmembershipandparticipation.Unlikethefieldrepresentatives,theyareelectedbyRespondent'smemberships. They vote on matters before the executiveboard and possess authority and power through theirparticipation as voting members of the executive board,and their right to otherwise participate in theconsiderationsand deliberations of the Board, toformulate and determine policy. Thisisanelement ofauthoritywhich was not shown affirmatively to bepossessed by the business agents inLocal880, nor to havebeen a factor of decisional consideration in the cases citedin the Board's Decision in that case. In the absence ofprecedent to the contrary, in light of the clear analogy tobe drawn between the role of a corporate board ofdirectors and Respondent's executive board, and as theevidence warrants a conclusion that the two businessrepresentativesmay effectivelyparticipateintheformulation and effectuation of policy of the Respondentand are closely allied to Respondent's "managing" body, Ifind that they are managerial personnel.5 I further findthat it would not effectuate the purposes of the Act tosubject the Respondent to a remedial order affecting itsrelationship with, or encompassing matters relating to theterms or conditions of employment of, thebusinessrepresentatives, Messrs. Lazzaro and Tupper, who serveas elected and voting members of the executive board.C. Office Clerical EmployeesThecreditedtestimonyofJamesMcLoughlinestablishes that the 15 full or part-time office clericalemployees employed by Respondent perform typical officeclerical duties in the operation of Respondent's insurancedepartment, sign-up department, credit union, dispatchoffice, and telephone switchboard. They operate electrictypewriters, adding machines, bookkeeping, and othertypes of office equipment. The Respondent has anestablished, basic starting salary rate for office clericals,and their salary is adjusted annually in conjunction with anannualsalary review which is contingent upon and tied toadjustments in the wages of food clerks covered by foodagreements negotiated by Respondent. The Respondentdoes not dispute the General Counsel's contention that theoffice clericals are employees within the meaning of theAct. I find that they are.D. Recruitment Policies and Conditions of EmploymentDuring times pertinent, Respondent obtained newemployees through inquiries directed to its existing staff,through a survey of its out-of-work list for qualifiedpersonnel, and through advertisements in the Union'snewspaper and in the area metropolitan newspapers.One such notice appeared in a San Jose newspaper onNovember 2, 1964, and read as follows:NCR & GEN'L. OFFICE. Experience required onNCR 3100 to 3400 models. Immediate full time'SeeBrotherhood of Locomotive Firemen andEnginemen,145CountyBeer Distributors Association,133 NLRB 771, 774,TheNLRB 1521, 1527-28, and cases cited thereinat fn. 13.SeeBlue andWhite Cab Co.,126 NLRB 956, 957,ChesterYale & TowneManufacturing Company,135 NLRB 926, 929 RETAIL STORE EMPLOYEES UNION LOCAL 428position. Good salary & benefits. Union membershiprequired. No racial restrictions.Write Box 113 thispaper giving qualifications, work history & salaryexpected.Applicantsforemploymentare interviewed bySecretaty-TreasurerMcLoughlin. Applicants who havenot formerly been members of Respondent are given aform entitled "Application for Employment-R.C.I.A."This form contains a question relating to the present andpast labor union membership of the applicant, who isrequired to identify the labor organizations, if any, towhich he presently belongs or to which he has belonged,and to state the length of time of such affiliations.Additionally, the applicant must specify whether he hasrelatives employed by the Retail Clerks InternationalAssociation. This application form is completed by theapplicant prior to the initial employment interview withMcLoughlin. McLoughlin studies the completed form inorder to become conversant with the applicant'sbackgroundandwhen interviewing applicants foremployment as office clerical employees, McLoughlinendeavors to ascertain whether the applicant has any"anti-union feelings," the extent and type of priorexperience in retail store employment, whether they havebelonged to the Union, and if they have not their reasonsfor not having belonged. During the interview, McLoughlininquires if the applicant has any objection to joining theUnion and informs the applicant that this is a requisite toemployment. The applicant is similarly informed that hemust pay union dues and initiation fees in the event of hisemployment, and he is additionally informed that he mustattend union meetings. Upon reporting to work the newemployee is presented with Respondent's membershipapplication form; an enrollment card for group insurance;a health plan enrollment card; an Informative Reportwhich requires the signator to state his present and formerunion affiliations; a notice, in card form, of new members'meetings informing the new employee of the dates andlocations of new members' meeting of the Union; atemporary workcard; a copy of the Respondent's bylawswhichcontain provisions requiring meeting attendanceand dues payments by all members; and a small pamphletentitled "Important Information," wherein is listed,interalia,the meeting schedule of the Union and instructionsfor meeting attendance and the payment of nonattendancefines.A new employee is required to commence paying theunionduesand fees within 5 days of enteringRespondent's employment. Thus, an employee entering onduty on or before the 25th day of the month is required topay dues for the current month, whereas an employeeentering employment during the last 5 days of the monthneed not commence his dues and assessment paymentsuntil the beginning of the next month. An employee whofails to timely pay his dues is subject to the fines andassessments and ultimate suspensionfrom the Union, asprovidedin Respondent's bylaws.Any office clerical employee who fails to attend themeetings of the Union would not only be subject to theoperative fine but to discipline of a more serious nature. Inthisconnection,McLoughlin testified that the officeclerical employees are paid extra compensation for theirattendance at union meetings and are expected to attend a6The foregoing is based on the credited testimony ofJames McLoughlin°Oregon Teamsters' Security PlanOffice,et al , and LocalNo. 11, Office Employees'InternationalUnion,119 NLRB 2074391-hour meeting of the Union once a month, "so they willknow what is going on in the Union, and can better servethe members.""Secretary-TreasurerMcLoughlintestified,anddocuments of record indicate, that office clericalemployees receive extra compensation in amounts varyingfrom $10 to $32.15 per month over and above their baseratesofpay.He further testified that upon beingemployed, these individuals were informed that theywould receive extra compensation above their basic rate ofpay and that as a consequence they were expected toattend meetings of the Union.The Respondent concedes that it is an employer asdefined in Section 2(2) of the Act, and that it is a party tono collective-bargaining agreement governing the wages,hours, or conditions of employment of the businessrepresentatives, field representatives, and office clericalsin its employ.However, the Respondent contends that, in light of itsaims, objects,and purposes as a labor organization, asexpressedin itsbylaws and as defined by its principalexecutive officer, Secretary-TreasurerMcLoughlin, inreaching a correct resolution of the issues framed by thepleadings,(t)the tryer of facts and of the law bearing them inmind, will avoid application of principles perhapsapplicabletoemployersofothertypes,butinapplicable to a trade union employer, and will notreach conclusions hostile at once to the continuedeffective existence of trade unions and to the basicpurposes of the National Labor Relations Act itself.Subsumed within the foregoing is the contention thatthemembership,dues,andmeetingattendancerequirements, admittedly imposed upon its employees,differ in several significant respects from the re-quirements imposed upon its other member whenRespondent represents this latter category of individualsin the capacity of a collective-bargaining representative,and that the differentiation arises out of the relationshipof the former to the Respondent in assisting it to properlyfulfillitsroleand carry out its functions as arepresentativeof the latter. Thus, the Respondentcontends that for the employees properly to dischargetheirdutiesand responsibilitiesasemployees ofRespondent, theymust be at once sympathetic toRespondent's aims and objectives, fully conversant withitsmembers' needs and desires, and be properlycounseled in the deliberations, plans, strategies, anddecisions of the Union, as undertaken and devised atmembership meetings of the Union.The Respondent further contends, in effect, that,considered in this light, the instant case is distinguishablefrom both theOregon Teamsters'case? and theSeafarerscase" in that in each of those cases, unlike the instantcase, there was present the critical factor of another anddifferentunionactivelyseeking to represent theemployees of the union-respondent therein. Additionally,Respondent would distinguish these cases on the groundthat the unfair labor practices inOregon Teamsters'andSeafarerswere of a flagrant nature.The Respondent's principal position thus reduces to anassertion that, in dealing with its employees in thecapacity of an employer, a labor organization may limit its'SeafarersInternationalUnion of NorthAmerica,Great LakesDistrictand Local No 10, Office Employees' International Union,138 NLRB 1142 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' Section 7 rights to the extent of imposing uponthem such membership requirements and other acts offealty as,in itsjudgment, may reasonably conduce to itsproper fulfillment of its legitimate role as a labororganization and as a collective-bargaining representative.The teachings of the Supreme Court inOfficeEmployees International Union, Local No. 11 v. N.L.R.B.,353U.S.313, suggest rather convincingly that theRespondent errs in this contention.In its decision the Supreme Court stated:With regard to the jurisdiction of the Board thewording of § 2(2) of the Act is clear and unambiguous.It says that the term "employer" includes any labororganization "when acting as an employer." It followsthatwhen a labor union takes on the role of anemployer the Act applied to its operations just as itwould to any other employer. The Board itselfrecognized this fact as early as 1951in Air Line PilotsAssociation,97 NLRB 929....The legislative history of § 2(2) unequivocallysupports our conclusion. The Act, before its adoptionin 1935, was considered by both the 73d and the 74thCongresses.On each occasion the bill went intocommittee with labor unions excluded from thedefinitionofanemployer.Twice the SenateCommittee to which it was referred amended it toinclude within the category of an employer laborunions when dealing with their own employees. TheCommittee inserted the words "other than whenacting as an employer" after the exclusion of labororganizations from the definition of an employer. TheSenate Committee on Education and Labor to whichthe bill was referred stated in explanation of thisalteration:The reason for stating that `employer' excludes`any labor organization, other than when actingas an employer'is this: In one sense every labororganizationisanemployer, it hires clerks,secretaries, and the like. In itsrelationswith itsown employees, a labororganizationought to betreatedas anemployer, and the bill so provides.(Emphasis added.) S. Rep. No. 1184, 73d Cong.,2d Sess. 4.The bill which became the Act in 1935, S. 1958, 74thCong., 1st Sess., contained the identicallanguage setforth in italics in the above Senate Report. It isinescapable that the Board has jurisdiction. [Footnotecitations deleted.]While, as Respondent properly contends, there arefactual distinctions between theinstantcase and theOffice Employeescase, the tenor of the Supreme Court'sdecision as revealed by the references therein to thelegislative history of Section 2(2) warns against too narrowa construction of the Court's intent. In light of this, I findno warrant for the thesis that the Respondent, as anemployer, may, with respect to its own employees, enforcemembership and union activity requirements which theAct proscribes, merely because such membership andactivitiesmay contribute to the employees' efficiency andskill in the performance of their assigned tasks and may"SeeRetail Clerks International Association, AFL-CIO,153NLRB 204"'SeeLapeer MetalProductsCo ,134 NLRB 1518.OregonTeamsters' Security Plan Office, et al ,119 NLRB 207,GladysA Juett,137 NLRB 395 See alsoMax Factor and Company,118NLRB 808, 813,Cadillac Wire Corp, 128 NLRB 1002, 1005-1006,enfd290F 2d 261 (C A 2),ContinentalDistillingSalesCompany,145 NLRB 820,830-832conduce to the Respondent's proficiency in carrying outits aims, objectives, and functions. These considerations,however laudable, as ends in and of themselves, may not,under the existing statutory scheme, as interpreted by theSupreme Court, take precedence over the guaranteesaccorded employees in Section 7 of the Act. Rather, as theRespondentisanemployer within the meaning ofSection 2(2) of the Act, the Act's provisions are notdefeasible by rules which the Respondent in its capacityas a labor organization may, under Section 8(b)(1)(A) of theAct,fashionorpromulgate to governitsinternaloperations.9NordotheseconsiderationsrelieveRespondent from responsibility for acts and conductwhich, by well ingrained precedent, violate the Act whenengaged in by all other classes of employers, as defined inSection 2(2) of the Act.For, indeed, the record establishes that Respondent hasviolated Section 8(a)(1), (2), and (3) of the Act, by itsconduct, as developed in the record of this case. Theevidence reveals quite clearly that from the initial step inthe hiring process through the actual hire of personnel, theRespondent maintained and gave effect to procedureswhich, if not purposefully designed to deny employeestheirstatutoryrighttofreelyselectand bargaincollectively through representatives of their own choosing,or refrain from doing so, effectively stifled the opportunity.The very process of personnel selection which Respondentinvokedand therequisitesofemploymentwhichRespondent imposed were all directed toward insuring theemployment of only those who pledged, as a preconditionof employment, immediate membership in the Union, thepayment of attendant dues, assessments, and fees, andattendance of Respondent's union meetings. This conduct,without more, violates Section 8(a)(1), (2), and (3) of theAct.' °With respect to the Respondent's conduct it must beobserved, moreover, that not only could novalid union-security agreement emerge froman agreementbetweenRespondent in its capacityas anemployer "negotiated"with Respondent in its capacity as a labor organization,''but the Respondent makes no pretense that inimposingthe employment requirements which the General Counselhere attacks, it did so under the terms of a valid union-security agreement and with a concomitant grant to thenonmember employees newly hired of the statutory 30-daygrace period in which tojoin its ranks.12Itcontends,rather, that its conduct did not have the effect ofdiscouraging membership in another labororganizationand that, moreover,itsactionsdemonstrate its lack ofhostility to the concept of collective representation of itsemployees by a labor organization other than itself. In thislatter regard, Respondent points to the fact that some of itsemployees have recently been members of other labororganizations, and to its policy of crediting the dues paidby employees to other labororganizationsagainst the duesand fees it imposes upon its employees. But theseconsiderations are clearly deficient as a defense to theallegations of the complaint when measured against theeffectsof conduct, as found above, which have theforeseeable, inherent effect of coercing employees in the" This is not to hold that under no circumstances may a labororganization without violating the Act serve simultaneously as theemployer and as the collective-bargainingrepresentative ofemployees This issue is not here raised CfOregon Teamsters'Security Plan Office, et al ,119 NLRB 207,General Teamsters,Chauffeurs, etc, Local 249,139 NLRB 605,607'2CfLapeer Metal Products Co, 134 NLRB 1518, 1532 THE KROGER CO.441exercise of the rights guaranteed them underthe Act, andof discriminating against them on the basis of membershipin a labor organization.Further,that the unlawful acts ofRespondent may assertedly be less flagrantly violative ofthe Act thanthe conduct in other precedent cases, ofcourse, provides Respondent no refuge.On thebasis of the foregoing,I find that by requiring itsoffice clerical employees and field representatives tobecome members of Respondent in its capacity as a labororganization and topay therequired membership dues andfees, Respondent has violated Section 8(a)(1), (2), and (3) ofthe Act.Additionally,I specifically find that,considered in thecircumstances here found to exist,by requiring its officeclericalemployees to attend union meetings and bycompensating them for such attendance,Respondent hasviolated Section 8(a)(1) and(2) of the Act.13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe conduct of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above,have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,itwill be recommendedthat it cease and desist therefrom,and that it take certainaffirmative actions designed to effectuate the policies ofthe Act.Having found that the Respondent in its capacity as anemployer unlawfully,and as a condition of employment,requires its employees to become and remain members ofthe Respondent in its capacity as a labor organization, andtopay to Respondent,in its capacity as a labororganization,dues, assessments,and other fees, and toattend meetings of Respondent held in its capacity as alabororganization,itshallbe recommended thatRespondent cease and desist from such practices.Ihave further found that by unlawfully,and as acondition of employment, requiring employees to becomemembers of Respondent in its capacity as a labororganization,and to pay the prescribed dues, assessments,and other membership fees, Respondent in its capacity asan employer has coerced its employees in a mannerviolative of Section 8(a)(1) of the Act; and in connectionwith said conduct and practice has required newly hiredemployeesimmediatelytoexecutemembershipapplication forms for membership in Respondent in itscapacity as a labor organization.Accordingly,in order toexpunge the coercive effect of such illegal exaction, I shallrecommend that the Respondent in its capacity as anemployer reimburse all present and former employees ofRespondent who were not at the commencement of theiremployment by Respondent members of Respondent in itscapacity as a labor organization,and whose employmentbegan on or after February 29, 1964(a date 6 months priorto the filing of the charge herein)for all dues, assessments,and fees paid to the Respondent in its capacity as a labororganization pursuant to the unlawful conduct hereinfound.LapeerMetal Products Co.,134NLRB 1518,1521-1523;Gladys A. Juett, etc.,137 NLRB 395; togetherwith interestat therate of 6 percent per annum.SeafarersInternational Unionof North America,etc.,138 NLRB1142.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Retail Store EmployeesUnion, Local 428, AFL-CIO,is an employer within the meaningof Section 2(6) and (7) ofthe Act.2.Retail Store EmployeesUnion, Local 428, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.Office clericalemployees and field representativesemployed byRespondent are employees within themeaningoftheAct;whereas the twobusinessrepresentatives in the employ of Respondent at the time ofthe hearing herein possessed and exercised managerialresponsibilities and were and arethereforemanagerialpersonnel who, in the pertaining circumstances,are notentitled tothe Act's protection.4.By requiring,as a condition of employment,its officeclerical employees and field representatives to becomemembers of Respondent in its capacity as a labororganization,the Respondent has violated Section 8(a)(1),8(a)(2), and 8(a)(3) of the Act.5.By requiringofficeclerical employeesand fieldrepresentatives,as a condition of employment, to paydues, assessments,and initiation fees to Respondent in itscapacityas a labor organization,theRespondent hasviolated Section 8(a)(1), 8(a)(2), and 8(a)(3) of the Act.6.By requiring its office clerical employees to attendmeetings of Respondent held in itscapacityas a labororganization,the Respondent has violated Section 8(a)(1),8(a)(2), and 8(a)(3) of the Act.[RecommendedOrderomitted from publication.]13 SharpiesChemical, Inc ,100 NLRB20, 33, and cases citedtherein at fn 34,enfd. 209 F 2d 645 (C A. 6)The Kroger Co.,andAmalgamated MeatCutters and Butcher Workmen of NorthAmerica,Local Union No.430, AFL-CIO,Charging Party.Case 9-CA-3814March 17,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIA.On November 8, 1966, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the163 NLRB No. 59